DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 08/04/2021 and 10/06/2021 have been considered.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance.

The prior art either alone or in combination does not disclose nor render reasonably obvious an optical system as set forth in claim 1 comprising a partial reflector having an average optical reflectance of at least 30% in a desired plurality of wavelengths; a reflective polarizer curved about two orthogonal axes and substantially transmitting light having a first polarization state and substantially reflecting light having an orthogonal second polarization state; and a retarder disposed between the partial reflector and the reflective polarizer, wherein the reflective polarizer comprises at least one layer substantially optically uniaxial at at least one location, the at least one layer at the at least one location having a first refractive index in a thickness direction, a second refractive index in a second direction orthogonal to the thickness direction, and a third 
The prior art either alone or in combination does not disclose nor render reasonably obvious an optical system as set forth in claim 10 comprising a partial reflector having an average optical reflectance of at least 30%, a reflective surface; 3Application No.: 16/408756a display adapted to emit image light toward the reflective surface; and a multilayer reflective polarizer disposed proximate the reflective surface, the multilayer reflective polarizer being curved about two orthogonal axes and comprising at least one layer substantially optically uniaxial at at least one location, wherein the image light is transmitted by the multilayer reflective polarizer after it is first reflected by the multilayer reflective polarizer;

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872